0 A ND Nn BWN

eee eee ee
NY DW fF WD NY KF &

—
\O oO

NNNNN
BRWNFK OC

NO
Nn

Case 1:18-cv-10933-RA Document 12-1 Filed 12/14/18 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Manuel P. Asensio, individually and as the parent
of Eva Asensio, a minor child,

Plaintiffs,
-against- 18-CV-10933

Janet DiFiore, Chief Judge of New York State;
Barbara Underwood, Attorney General of New
York State Andrew M. Cuomo, Governor of New
York State; Adetokunbo O. Fasanya, New York
County Family Court Magistrate; and Emilie Marie
Bosak, individually,

AFFIDAVIT IN SUPPORT OF
MOTION 1

JURY TRIAL DEMANDED

Defendants.

 

 

AFFIDAVIT OF EYEWITNESS DELIBERATE AND MALICIOUS JUDICIAL
CONDUCT
1. I, Manuel P. Asensio, swear that I am the Plaintiff in the above cited federal civil rights
complaint, and the affiant in this Affidavit. I swear that I am fully familiar with the facts, factors
and circumstances contained in this affidavit. I solemnly swear that the statements I make here are
complete and true to the best of my knowledge including any matters stated upon personal
information and belief, and that I consider all facts, factors and circumstances that are necessary to

consider in making any statement based on personal information and belief.

2. Based upon the real, demonstrative and verified documentary evidence and information and
belief, I swear the Janet DiFiore, Chief Judge of New York State, and her agents working in the
Office of Court Administration, deliberately and maliciously conspired and colluded with each and
every one of the 26 judges classified identified in this affidavit to violate laws and judicial conduct
rules, and act dishonestly, to protect Defendant DiFiore, Defendant Fasanya and her “prohibited and

impermissible domestic relations process,” which the Plaintiff defines by acronym “PIDRP” in this

 

complaint.

 

Manuel P. Asensio
Sworn tobe m¢this the 13th Day of December 2018

 

SAMUEL T RICHMAN
Notary Public, State of New York

A : No. G1 RI63839167
Notary Public Qualified in Kings County

Commission Expires March 28, 2020

 

 

 

 

Page 1 of 4
OMmMAND NABRWNK

a
Ne ©

eS
BW

NONNNNNN YR ee
NnNBWNK DO WOAH WN

 

Case 1:18-cv-10933-RA Document 12-1 Filed 12/14/18 Page 2 of 4

CLASS ONE - CHIEF JUDGE OF STATE AND JUDGES OF THE COURT OF APPEALS

1. The Hon. Justice Janet DiFiore, Chief Judge (2016-Present)
2. The Hon. Jonathan Lipmann, Chief Judge (2014-2015)

CLASS TWO — ADMINISTRATIVE BOARD OF THE COURTS

3. The Hon. Justice Ronaldo T. Acosta, Presiding Justice of the Appellate Division, First Dept.
4. The Hon. Justice Alan D. Scheinkman, Presiding Justice of the Appellate Division, Sec. Dept.
5. The Hon. Justice Elizabeth A. Garry, Presiding Justice of the Appellate Division, Third Dept.
6. The Hon. Justice Gerald J. Whalen, Presiding Justice of the Appellate Division, Fourth Dept.

CLASS THREE — APPELLATE DIVISION, ORIGINAL PROCEEDING-CONSTIUTIONAL'

The Hon. Justice Dianne T. Renwick (O.P. 130)

The Hon. Justice Sallie Manzanet-Daniels (O.P. 130)
The Hon. Justice Judith J. Gische (O.P. 130)

The Hon. Justice Marcy L. Kahn (O.P. 130)

The Hon. Justice Anil C. Singh (O.P. 130)

we YM

CLASS FOUR — APPELLATE DIVISION, ORIGINAL PROCEEDINGS-REFRAINING?

6. The Hon. Justice Peter Tom? (O.P. 124/125)
7. The Hon. Justice Ellen Gesmer (O.P. 124/125)
8. The Hon. Justice David Friedman (O.P. 124/125)

 

' Special Original Proceeding under Article 78 rules and under Article 10 seeking relief from Defendant DiFiore’s illegal
unpublished rules that she uses to operate the PIDRP. Denied and dismissed without consideration of any fact, factors or
circumstances, or reasoning so as to have no value and to operate to prevent a review or appeal. The COA including
Defendant DiFiore then denied a motion to review the deliberate malicious act execute with full knowledge that Defendant
DiFiore was and is in fact operating the PIDRP illegally, without authority.

? Special Original Proceeding under Article 78 seeking relief from Defendant DiFiore’s collusion with Judge Silver to appoint
Judge Bannon while denying the Plaintiff against to any process to address his custody issue. Denied and dismissed
without consideration of any fact, factors or circumstances, or reasoning so as to have no value and to operate to prevent
a review or appeal. The COA including Defendant DiFiore then denied a motion to review the deliberate malicious act
execute with full knowledge that Defendant DiFiore was and is in fact operating the PIDRP illegally, without authority.

3 former Presiding Justice of the Appellate Division, First Dept

Page 2 of 4
NYDN B WN

8

10
1]
12
13

14
15
16
17
18
19
20
21
22
23
24

 

Case 1:18-cv-10933-RA Document 12-1 Filed 12/14/18 Page 3 of 4

CLASS FIVE — APPELLATE DIVISION (EX PART/MISCONDUCT COMMUNICATIONS)‘

The Hon. Justice Peter Tom
The Hon. Justice Sallie Manzanet-Daniels°
9. The Hon. Justice Paul G. Feinman, Justice of the Court of Appeals®
10. The Hon. Justice Barbara R. Kapnick, Justice, Appellate Division, First Department’

CLASS SIX —- SUPREME COURT ADMINISTRATIVE DECISIONS

11. The Hon. Justice George J. Silver, Deputy Chief Administrative Judges for NYC Courts®
12. The Hon. Justice Fern A. Fisher, former Deputy Chief Administrative Judges for NYC Courts
13. The Hon. Justice Deborah Kaplan, Administrative Judge, NY County Supreme Court, Civil

CLASS SEVEN — NEW YORK CITY AND COUNTY FAMILY COURT,
ADMINSTRATIVE ACTIONS

14. The Hon. Justice Jeanette Ruiz, Administrative Judge, New York City Family Courts

15. The Hon. Justice Karen Lupuloff, Supervising Judge, NY County Family Court

16. The Hon. Justice Douglas E. Hoffman, former Supervising Judge, NY County Family
Court

 

* Does not include the judges that were involved with the 18 denial of motions to stay and appeal to address Magistrate
Fasanya’s deliberate and malicious May 15, 2015, January 15, 2016 and September 17 and 21, 2016, and March 13, 2017.
June | thru 30, 2017 and June 8, 2018 fabrication of ongoing jurisdiction after the Plaintiff's withdrawal and commence
of his investigation. Denied and dismissed without consideration of any fact, factors or circumstances, or reasoning so as
to have no value and to operate to prevent a review or appeal. The COA including Defendant DiFiore then denied a motion
to review the deliberate malicious act execute with full knowledge that Defendant DiFiore was and is in fact operating the
PIDRP illegally, without authority.

> Acted immediately with openly with sinister toward the Plaintiff and denied a motion to stay the appearance of Richard
Spitzer based on Magistrate Fasanya’s denial of the Plaintiffs right to depose Mr. Spitzer, Mr. Spitzer’s refusal to respond
to the Plaintiff's discovery demands in the Plaintiffs plenary action in Supreme Court against Mr. Spitzer and based on
Magistrate Fasanya’s effective admission of guilt by voluntarily withdrawing of his Sua Sponte Order to Show Cause
against Rosemarie Barnett seeking to hold her in contempt for accusing Magistrate Fasanya of colluding with Mr. Spitzer.
Magistrate Fasanya withdrew his motion when faced with evidence proving his in fact did collude with Mr. Spitzer.

° Twice acted in the matter as an associate justice of the Appellate Division for the First Department. Deliberately denied the
Plaintiff's motion for stay and leave to appeal Defendant Fasanya’s decisions on the Plaintiff's legal arguments based on
Judiciary Law and the Family Court Act that were decisive during the Plaintiffs June 2017 proceedings with full knowledge that
Defendant Fasanya intended to deny the Plaintiffs right to post a surety bond with a Notice to Appeal for a stay execution and
to deny the Plaintiff's right to purge the alleged contempt and deliberately and maliciously execute an illegal in court arrest to
collect illegal, unauthorized fees for his judicial appointees Carmen Restivo.

7 Colluded with Defendant Fasanya and engaged in ex-parte communications with Defendant Fasanya’s judicial appointee, Carmen
Restivo.

* Dismissed without process, reasoning or explanation the Plaintiff's motion to Judge Assigned the Plaintiff's Article 78s to
Judge Nancy Bannon

Page 3 of 4
—
DoOoPmryraNnBWNE

eee a a nt
AAYNNAN HB WN

 

Case 1:18-cv-10933-RA Document 12-1 Filed 12/14/18 Page 4 of 4

CLASS EIGHT- SUPREME COURT, CIVIL PART SPECIAL PROCEEDINGS

17. The Hon. Justice Barbara Jaffe, Justice of the Supreme Court, Civil Part
18. The Hon. Justice Nancy M. Bannon, Justice of the Supreme Court, Civil Part
19. The Hon. Justice Paul A. Goetz, Justice of the Supreme Court, Civil Part

CLASS TEN — SUPREME COURT, MATRIMONIAL PART

20. The Hon. Justice Laura E. Drager, Justice of the Supreme Court, Matrimonial Part?

CLASS NINE —- SUPREME COURT, CIVIL PART TORT ACTIONS
21. The Hon. Justice Lynn R. Kotler, Justice of the Supreme Court, Civil Part
CLASS ELEVEN -NEW YORK COUNTY FAMILY COURT, TRIAL COURT

22. Adetokunbo O. Fasanya, Magistrate, NY County Family Court, Juvenile Delinquency Part
23. Serena Rosario, Support Magistrate, Queens County Family Court!°

 

° Engaged in ex parte communications with Magistrate Fasanya and took his ex parte reports and orally incorporated
his reports into the record to justify summarily dismissing the Plaintiff's custody petition. Engaged in ex parte
communications with Defendant Bosak’s attorney, Susan Moss, and put on the record that there was an issue with
services based on her ex parte communications, which was false. After refusing to enter a default order against
Defendant Bosak for failing to reply to and appear for 3 consecutive custody petition court dates in a row and then
dismissing the Plaintiff's petitions Sua Sponte including those for Thanksgiving and Christmas parent-child time and
through calendaring decisions, repeatedly adjourning hearing dates, Judge Drager instructed her court guard to inflict
pain on the Plaintiff's wrist with hand cuffs based solely on her will and ill temper and desire to communicate freely to
avoid making a trustworthy record, which in reality would be useless under Defendant DiFiore’s political
administration.

'© Deliberately violated FCA 424-a to protect Susan Moss’ concealed agreement with Stefano Chitis from disclosure.

Page 4 of 4
